Upon review of the record, and finding that the plaintiff entered into an attorney's fee contract with counsel to pay 1/3 of the recovery, that this was a contingency fee contract, that there was an actual controversy in the case affecting the amount of the recovery, and that counsel expended 16.4 hours on plaintiff's behalf in this matter; and concluding that, in light of these facts and circumstances, the contract is not unreasonable within the meaning of N.C.G.S. § 97-90 (c);
Therefore it is ORDERED that a fee of $2,129.44 is approved for plaintiff's counsel of record, and the defendant-carrier may release the portion of the settlement funds in controversy to plaintiff's counsel.  It is noted that we are informed that the carrier, most appropriately, disbursed all of the funds that would not be affected by the appeal, holding only the difference between the amount approved by the Executive Secretary and the amount sought on the appeal, and disbursed the remainder to the plaintiff and his counsel.
                                  S/ __________________ J. RANDOLPH WARD COMMISSIONER
CONCURRING:
S/ __________________ COY M. VANCE COMMISSIONER
S/ ______________________ FORREST H. SHUFORD, II SPECIAL DEPUTY COMMISSIONER
JRW/tmd 12/14/94